                    Case 2:19-cr-00187-JCC Document 79 Filed 08/03/20 Page 1 of 3



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0187-JCC
10                               Plaintiff,                   ORDER
11             v.

12   NELSON ISRAEL JUAREZ SOSA,

13                               Defendant.
14

15             This matter comes before the Court on Defendant Nelson Israel Juarez Sosa’s motion to
16   proceed with a telephonic or video sentencing (Dkt. No. 77). Having considered the parties’
17   briefing and the relevant record, the Court hereby GRANTS the motion for the reasons explained
18   herein.
19   I.        BACKGROUND
20             On October 2, 2019, a grand jury indicted Juarez Sosa for possession of heroin with
21   intent to distribute. (Dkt. No. 1 at 3.) On February 10, 2020, Juarez Sosa pleaded guilty. (Dkt.
22   No. 49.) Juarez Sosa’s in-person sentencing was originally set for April 28, 2020. (Id.) However,
23   due to the COVID- 19 pandemic, the Court was forced to postpone Juarez Sosa’s sentencing first
24   to June 9, 2020, and subsequently to August 11, 2020. (Dkt. Nos. 63, 65.) Although Juarez
25   Sosa’s sentencing is currently set for August 11, that sentencing cannot take place in-person until
26


     ORDER
     CR19-0187-JCC
     PAGE - 1
               Case 2:19-cr-00187-JCC Document 79 Filed 08/03/20 Page 2 of 3




 1   at least September 8, 2020, because of the recent rise in COVID-19 cases in Washington. 1 See

 2   W.D. Wash., General Order No. 11-20 at 1–2 (July 30, 2020). To avoid further delays, Juarez

 3   Sosa moves to have his sentencing proceed by video or telephonic conference. (Dkt. No. 77 at 2–

 4   3.)

 5   II.     DISCUSSION

 6           On March 30, 2020, Chief Judge Ricardo S. Martinez issued General Order 04-20, which

 7   states in relevant part,

 8           The use of video conferencing or telephone conferencing for felony pleas under
             Fed. R. Crim. P. 11 and felony sentencings under Fed. R. Crim. P. 32 is hereby
 9           authorized provided that the district judge in a particular case finds for specific
             reasons that the plea or sentencing in that case cannot be further delayed without
10           serious harm to the interests of justice. In cases that can be further delayed without
11           such harm, the district judge should instead continue the sentencing or trial date.
     W.D. Wash., General Order 04-20, at 2–3 (Mar. 30, 2020); see W.D. Wash., General Order 11-
12
     20, at 2 (July 30, 2020) (continuing General Order 04-20 through September 8, 2020).
13
             Delaying Juarez Sosa’s sentencing would cause serious harm to the interests of justice in
14
     this case. Under General Order 11-20, in-person criminal hearings in the Seattle Courthouse of
15
     the Western District of Washington will not resume until at least September 8, 2020. General
16
     Order 11-20, at 2. Thus, absent the Court’s intervention, Juarez Sosa cannot be sentenced in
17
     person until at least September 8, 2020, despite having pleaded guilty over five months ago.
18
     (Dkt. No. 49.) Juarez Sosa will be prejudiced if his sentencing is delayed until in-person hearings
19
     resume, as he plans to ask for a time-served sentence and has an interest in the speedy resolution
20
     of this matter. (See Dkt. No. 77 at 2.) The Court therefore FINDS that Juarez Sosa’s sentencing
21
     “cannot be further delayed without serious harm to the interests of justice.” W.D. Wash., General
22
     Order 04-20, at 2–3 (Mar. 30, 2020).
23

24

25
     1
      For reasons unrelated to COVID-19, the Court must move Juarez Sosa’s sentencing to August
26   20, 2020.

     ORDER
     CR19-0187-JCC
     PAGE - 2
              Case 2:19-cr-00187-JCC Document 79 Filed 08/03/20 Page 3 of 3




 1   III.   CONCLUSION

 2          For the foregoing reasons, the Court GRANTS Juarez Sosa’s motion to proceed with a

 3   telephonic or video sentencing (Dkt. No. 77). Juarez Sosa’s remote sentencing will occur on

 4   August 20, 2020, at 9:00 a.m.

 5          DATED this 2nd day of August 2020.




                                                        A
 6

 7

 8
                                                        John C. Coughenour
 9                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0187-JCC
     PAGE - 3
